Citation Nr: 0619898	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-04 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for perforated eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant had active service from March 1968 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO), that denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss; 
entitlement to service connection for tinnitus; and 
entitlement to service connection for perforated eardrum.  In 
a December 2003 decision, the Board confirmed the RO's 
decisions on appeal and continued the denial of the veteran's 
claims.  

The veteran appealed the Board's December 2003 decision to 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court).  In an October 2004 Order, the CAVC granted a 
Joint Motion for Remand that vacated the December 2003 
decision and remanded the matter to the Board for additional 
development and the expeditious re-adjudication of the 
claims.  

When this matter was last before the Board in February 2005, 
it was remanded to the RO for additional development 
consistent with the mandates set out in the Joint Motion for 
Remand.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in January 2006.  The case was returned to the Board and is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  Bilateral hearing loss was not diagnosed in service, 
sensorineural hearing loss was not manifest to a compensable 
degree within one year of service discharge, nor did hearing 
loss result from disease or injury of service origin.

3.  Tinnitus was not shown in service, and there is no 
competent evidence indicating the veteran's current 
complaints of tinnitus are possibly related to his military 
service.

4.  The veteran does not currently have a disability 
manifested by perforated eardrum.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, sensorineural hearing loss may not be presumed to 
be of service onset and bilateral hearing loss is not related 
to any inservice disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112(a)(4), 1113, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2005).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  Perforated eardrum was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss, tinnitus and a perforated eardrum.  He claims 
that he has these disorders, and that they are the result of 
acoustic trauma and other injuries that he sustained while 
serving as a combat engineer in Vietnam during the Vietnam 
War era.  He believes that service connection should be 
granted on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claims.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in February 2003 and May 2005, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  

Further, the RO provided the veteran with a copy of the May 
2001 rating decision, January 2002 statement of the case, 
April 2002 supplemental statement of the case, December 2003 
Board decision that was subsequently vacated by the Court, 
the February 2005 Board remand, and the January 2006 
supplemental statement of the case, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The January 2002 statement of the case, 
April 2002 supplemental statement of the case, and January 
2006 supplemental statement of the case, provided the veteran 
with notice of all the laws and regulations pertinent to his 
claims and those pertinent to the implementation of the VCAA.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  In this case, the veteran's claims were first 
adjudicated prior to the VCAA notices that were provided to 
him in February 2003 and May 2005.  Notwithstanding, since 
that time, proper notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also notes that the May 2005 VCAA notice contained 
a specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims.  38 
C.F.R. § 3.159(b)(1) (2005).  Such notice to the veteran can 
be considered satisfactory since it properly conveyed to the 
veteran the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, No. 05-7157 (Fed. Cir. April 5, 2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision, 
statement of the case, and supplemental statements of the 
case asked the veteran for all the information and evidence 
necessary to substantiate his claims - that is, evidence of 
the type that should be considered by VA in assessing his 
claims.  A generalized request in the initial VCAA notice for 
any other evidence pertaining to the claims would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, it was determined that only 
a very limited portion of the veteran's service medical 
records consisting of a single page of his separation 
examination report, was contained within the claims file.  It 
was further determined that the claims file had to be 
rebuilt.  Because of that, one of the Joint Motion's primary 
concerns was that the veteran had not been informed that his 
service medical records were missing prior to the Board's 
December 2003 decision, nor was he informed of his rebuilt 
claims file.  Because of those deficiencies, the Board's 
February 2005 remand directed the RO to inform the veteran 
about the missing service medical records and request that he 
submit or identify any alternative evidence.  The RO was also 
requested to exhaust all efforts to locate the veteran's 
service medical records and original claims file.  Pursuant 
to the Board's remand directives, efforts were made to obtain 
copies of the veteran's service medical records and original 
claims file through alternative means, without success.  

The Board finds that the RO undertook a reasonably exhaustive 
search for those records, and that any further efforts are 
not justified.  Notwithstanding, the Board finds that 
situations such as this are covered in the holding in O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991) regarding missing 
service medical records.  As such, the Board recognizes its 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt in cases where service 
medical records are unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board will proceed in that manner.  It does not 
appear that there are any additional pertinent treatment 
records to be requested or obtained.  

Another major concern expressed in the Joint Motion for 
Remand was the failure of the Board and the RO to attempt to 
obtain treatment records from a Dr. McKay, who the veteran 
had identified as a physician from whom he had received 
pertinent treatment.  Because of that deficiency, the Board's 
February 2005 remand directed the RO to request copies of all 
clinical records of the veteran from Dr. McKay.  Pursuant to 
that effort, the RO directed letters to the veteran in May 
2005 and October 2005 asking that he complete and sign 
authorization forms allowing VA to request copies of medical 
records from Dr. McKay.  Unfortunately, the veteran failed to 
respond to either of these requests.  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that either needs to be 
or can be obtained.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims of entitlement to service 
connection.  

It is noted that the veteran was afforded VA audiology 
examinations in January 2000, November 2000, and December 
2000 for the purpose of determining the etiology of his 
claimed bilateral hearing loss, tinnitus, and eardrum 
perforation.  The reports of the VA examinations were 
associated with the claims file.  There is no indication that 
an additional examination would provide any more probative or 
relevant evidence than is already of record.  There is no 
medical evidence contradicting the conclusions reached during 
the VA examinations, so further examination is not necessary 
for the proper adjudication of the veteran's claims.

Finally, it is noted that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
award of service connection as currently on appeal.  As this 
decision results in the denial of the veteran's claims for 
entitlement to service connection, however, the question of 
whether the veteran has been properly notified as to the 
provisions regarding the degree of disability and the 
effective date of an award is rendered moot.  Accordingly, 
the Board will proceed with appellate review.

Factual Background

Of record is the front side of a service discharge 
examination report dated in October 1970 in which the 
examiner noted a history of otitis media in the right ear.

VA outpatient treatment reports dated from October 1998 to 
April 2000 were received.  The veteran underwent an 
audiological evaluation in January 2000 in which he reported 
a gradual onset of hearing loss in both ears years ago and an 
onset of periodic tinnitus more than 20 years ago.  He 
complained of increased lightheadedness when rising quickly.  
He also reported a history of occupational and recreational 
noise exposure (Vietnam combat, artillery, motor pool 
mechanic, land mine explosions, B-52 strikes, civilian semi-
truck driver for 20 years, use of power tools and hunting).  
He denied a prior history of ear surgery/known ear disease, 
aural fullness, head injury, ear pain/drainage, vertigo, 
familial hearing loss, and sinus or allergy problems.  
Audiometric testing revealed pure tone thresholds at 500, 
1000, 2000, and 4000 Hertz of 30, 30, 35, and 30, 
respectively in the right ear and of 25, 25, 30, and 40, 
respectively, in the left ear.  Word discrimination was 92% 
in the right ear and 88% in the left ear.  The results showed 
a mild hearing loss across all frequencies tested.  Word 
recognition was excellent in both ears.  There were findings 
of significant negative middle ear pressure, and 
otoadmittance testing suggested possible Eustachian tube 
dysfunction in the right ear.

In September 2000, a letter was received from the veteran's 
former commanding officer.  It was stated in the letter that 
the veteran served as the company motor sergeant responsible 
for repair and maintenance of all the company's equipment 
such as bulldozers, cranes, bucket loaders, graders, 5 ton 
dumps, generators, compressors, etc.

The veteran underwent a second VA audiological evaluation in 
November 2000.  He reported bilateral hearing loss due to 
continual exposure to artillery fire, exploding mines and 
shells, incoming mortars and rockets, heavy equipment, and 
demolition explosions as a motor sergeant in Vietnam.  He 
stated that while he was in basic training, he was exposed to 
noise from heavy equipment, tanks, and exploding simulators.  
Following service, he worked in auto sales and later as a 
semi truck driver for ten years. He reported that he has been 
an avid hunter.  With regard to tinnitus, the veteran 
complained that he experiences high pitched ringing in his 
ears which occurs several days per week and can last all day.  
Periodically, his tinnitus seemed to elicit migraine 
headaches for which he takes prescription medication.  
Audiometric testing revealed pure tone thresholds at 500, 
1000, 2000, 3000 and 4000 Hertz of 40, 35, 45, 35, and 40, 
respectively in the right ear and of 35, 35, 45, 50, and 50, 
respectively, in the left ear.  Word discrimination was 74% 
in the right ear and 68% in the left ear.  Video-otoscopy 
showed intact, normal-appearing tympanic membranes in both 
ears.  Healed perforations could not be readily identified in 
either ear.  The examiner noted that the results were 
consistent and reflected organic threshold of hearing.  Pure 
tone air conduction thresholds showed a mild to moderate 
sensori-neural hearing loss from 500-4000 Hertz in both ears.  
Word recognition was mild to moderately impaired.  The 
examiner commented that the veteran's history of 
adenoidectomy and tonsillectomy at the age of five years 
suggested a likely history of childhood ear infections.  It 
was pointed out that the portion of the veteran's discharge 
examination indicated a history of otitis media in the right 
ear, but it did not indicate any residual or chronic 
disability.  It was noted that the veteran had an extensive 
history of military noise exposure and likely acoustic 
trauma, as reported by the veteran and his commanding 
officer.  The examiner concluded, however, that without a 
complete entrance examination and separation examination, the 
etiology of the veteran's hearing loss, tinnitus, or ear 
infections, could not be adequately determined.

The veteran underwent a third VA audiometric examination in 
December 2000.  The examiner reported that audiology records 
had been obtained and reviewed.  The veteran gave a 
significant childhood history of otitis media.  The examiner 
noted that there were no significant complications of ear 
disease presently noted.  It was this examiner's opinion that 
the veteran had a relatively flat bilateral sensorineural 
hearing loss and that typically noise exposure in combat 
leads to a high frequency sensory neural loss.  The veteran 
had a loss in speech discrimination that was disproportionate 
to his level of sensory neural loss.  The examiner was 
uncertain as to whether this reflected inattention or actual 
organic otologic dysfunction.

A statement dated in July 2001 was received from the 
veteran's daughter.  She stated that when she was younger she 
would have to wake up the veteran by yelling his name and 
that the veteran would watch television at a high volume.

A February 2002 medical report received from Spectrum Health 
emergency room showed that right-sided numbness was diagnosed 
in the veteran.  There were no complaints or diagnoses of 
hearing loss, tinnitus, or of a perforated eardrum.

Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent or 
more disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2005), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The CAVC held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Bilateral Hearing Loss

The competent (clinical) evidence in this case shows that the 
veteran does have a current bilateral hearing loss 
disability; however, the preponderance of the evidence is 
against the claim for service connection for that disorder.  
The November 2000 VA examiner was uncertain as to the origin 
of the veteran's hearing loss.  The December 2000 VA 
examiner, however, opined that the type of hearing loss 
experienced by the veteran is not consistent with acoustic 
trauma in service.  This opinion was based on a review of the 
veteran's entire claims folder including audiology reports.  
Although the veteran argues that his bilateral hearing 
impairment was caused or aggravated by military service, 
there is no showing that he has any medical training, and in 
repeated cases the Court has held that laypersons are not 
qualified to render medical opinions, and such are entitled 
to no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 
4 Vet. App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

The Board emphasizes that it does not doubt the veteran was 
exposed to acoustic trauma during service.  However, that, in 
and of itself, does not mean service connection is warranted 
for hearing loss that was first shown decades after his 
military service ended.  It appears that the veteran is 
alleging that he was exposed to acoustic trauma during combat 
service.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  As discussed above, the Board will concede that the 
appellant was likely exposed to acoustic trauma during 
service, and this would certainly be consistent with the 
circumstances of his military duties.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was present in service, not to link the claimed 
disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, 
for the reasons discussed above, such competent medical nexus 
evidence is lacking.

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See also 38 C.F.R. § 3.102.  The Board finds that bilateral 
hearing loss was not diagnosed in service, sensorineural 
hearing loss was not manifest to a compensable degree within 
one year of service discharge, nor did hearing loss result 
from disease or injury of service origin.  

As to this issue, the Board finds that there is not an 
approximate balance of the positive and negative evidence as 
to whether the veteran currently has bilateral hearing loss 
that is related to the in-service injury.  Essentially, the 
probative and competent evidence of record preponderates 
against the veteran's claim that his bilateral hearing loss 
is associated with active service.  Thus, the Board concludes 
that the claim for service connection for bilateral hearing 
loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Tinnitus and Perforated Eardrum

The veteran claims that he currently suffers from tinnitus 
and perforated eardrum; however, the requirements for 
entitlement to service connection for either disorder have 
not been met.

First, the competent evidence of record does not demonstrate 
that the veteran has residuals of a perforated eardrum.  
There has been no diagnosis of a perforated eardrum, nor any 
opinion linking any other abnormal ear pathology to a prior 
perforated eardrum.  Current VA examination revealed that the 
tympanic membranes were normal in appearance and that healed 
perforations could not be readily identified in either ear.

With respect to the claim of entitlement to service 
connection for tinnitus, the veteran complains that he 
experiences tinnitus, and the Board may concede the existence 
of that current disorder.  As with his current bilateral 
hearing loss disorder, however, even accepting that he was 
exposed to acoustic trauma during service, there must be a 
medical opinion linking the post-service tinnitus (first 
shown decades after service) to that trauma or to another in-
service disease or injury.  There is none in this case.

Again, where, as in this case, the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. 492, 494-95 (1992).  
The medical evidence of record is of greater probative weight 
and these records do not show that the veteran has tinnitus 
or perforated eardrum as result of his service.

The preponderance of the evidence is against the claims.  As 
such, the veteran's claims for service connection for 
tinnitus and perforated eardrum must also be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for perforated eardrum is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


